

CONFIDENTIAL
AMENDMENT TO THE OPTION AGREEMENT
THIS AMENDMENT IS MADE TO THE OPTION AGREEMENT with an effective date of May 15,
2014 between THE UNIVERSITY OF MISSISSIPPI, NATIONAL CENTER FOR NATURAL PRODUCTS
RESEARCH, with a principal address at University, Mississippi 38677 (hereinafter
called "UM"), and NEMUS, a California corporation with a principal address at
16440 Bake Parkway, Suite 150, Irvine, CA 92618 (hereinafter called "NEMUS). The
Effective Date of this Amendment is June 23, 2014.
The Parties hereby agree to the following changes to the Option Agreement
related to a suppository dosage form containing Dronabinol Hemisuccinate and
other esters, ("NPC 4718"):

1. Appendix A is replaced with the revised Appendix A attached to this Amendment
adding an additional patent thereby expanding the possible number of active
pharmaceutical ingredients that can be delivered rectally. The field of use of
U.S. Patent No. 6,008,383 and U.S. Patent Application No. 2011/027555 has been
limited to rectal delivery to differentiate this Option Agreement from other
Option Agreements to be executed between NEMUS and UM covering other routes of
delivery

2. Appendix B is replaced with the revised Appendix B attached to this Amendment
adding a $100,000 milestone payment for the submission of an IND application to
the FDA or an equivalent application to a regulatory agency anywhere in the
world. This licensing term was inadvertently left off the original Option
Agreement.

All other terms and conditions of the Option Agreement remain unchanged.
IN WITNESS WHEREOF, each of the parties hereto has caused this agreement to be
duly executed by its legally authorized agent on the day and year indicated
below.
 


THE UNIVERSITY OF MISSISSIPPI
 
 
 
By:
/s/ Walter G. Chambliss
6/26/14
Name:
Walter G. Chambliss, Ph.D.
Date
Title:
Director of Technology Management
 
 
Office of Research and Sponsored Programs
 
 
 
 
Acknowledged:
 
 
 
By:
/s/ Mahmoud A. ElSohly
7/22/14
Name:
Mahmoud A. ElSohly, Ph.D.
Date
Title:
Research Professor, National Center for Natural Products Research
 
 
 
NEMUS, a California Corporation
 
 
 
By:
/s/ Reg A. Lapham
06-26-14
Name:
Reg A. Lapham
Date
Title:
President
 

1

--------------------------------------------------------------------------------

CONFIDENTIAL
REVISED APPENDIX A
 
NPC 4817 Intellectual Property, Know-How and Technical Information

• U.S. Patent No. 5,389,375 "Stable Suppository Formulations Effecting
Bioavailability of Delta 9-THC," Issued Date: February 14, 1995. Expired.

• U.S. Patent No. 5,508,037, "Stable Suppository Formulations Effecting
Bioavailability of Delta 9-THC", Issued Date: April 16, 1996. Expired.

• U.S. Patent No. 6,008,383 "Method of Preparing Delta-9-Tetrahydrocannabinol
Esters", Issued Date: December 28, 1999. Expiration date: October 26, 2018.
Field of use limited to rectal delivery.

•
U.S. Patent Application No. 2011/0275555, "Compositions Containing Delta-9-THC
Amino Acid Esters and Process of Preparation". Filing date: October 31, 2008,
Notice of Allowance Received by not yet issued. Field of use limited to rectal
delivery.

 

 
2

--------------------------------------------------------------------------------





CONFIDENTIAL
 
APPENDIX B
REVISED TERM SHEET
University of Mississippi (UM)/NEMUS Proposed License Terms for NPC 4718
TERMS OF LICENSE AGREEMENT1


Licensed Field
All therapeutics uses of cannabinoids.
Licensed Territory
Worldwide
Term
Ten (10) years after first commercial sale of until expiration of last licensed
patent, whichever comes last. Will be extended for up to ten (10) additional
years on an annual basis if there is no generic competition to a Licensed
Product in the U.S. market. Generic competition does not including any generic
product to a Licensed Product in which Nemus receives financial considerations
including but not limited to royalties on sales, revenue sharing, marketing
sharing or equity.
License
UM will grant to NEMUS an exclusive worldwide license to UM Know-How and
Technical Information related to UM 1490, with the right to make, have made,
use, lease, distribute, import, sell, offer for sale and otherwise exploit
Licensed Products in the Licensed Field, subject to agreement on final terms.
Diligence
Requirements
UM and NEMUS will agree to development milestones to accompany a Development
Plan that will be an exhibit to the License Agreement. NEMUS must use
commercially reasonable efforts to commercialize and market all Products as soon
as practicable in accordance with the development milestones.
License Issue Fee
$65,000 upfront payment
Upfront Equity
Waived
License Maintenance Fees
$25,000 per year per Licensed Product due on the anniversary of the Effective
Date - credited against royalties in the current fiscal year.
Milestone Payments
$100,000 within thirty (30) days of submission of an IND application to the FDA
or an equivalent application to a regulatory agency anywhere in the world.
$200,000 within thirty (30) days of submission of an NDA or a 505b(2)
application to the FDA or an equivalent application to a regulatory agency
anywhere in the world.
$400,000 within thirty (30) days of receiving approval of a NDA or a 505b(2)
application to the FDA or an equivalent approval from a regulatory agency
anywhere in the world.
Running Royalties
Five and one-half percent (5.5%) of Net Sales of all Licensed Products paid to
UM quarterly. No royalty will be due on Licensed Products used in clinical
trials or other pre- FDA approved development studies.
Sublicensing
With written permission of UM. Share of sublicensing income including upfront
and milestone payments, equity, and royalties: 60% NEMUS, 40% UM with minimum of
five and one-half percent (5.5%) royalty to UM.
Indemnification
NEMUS will indemnify, defend and hold harmless UM, and the State of Mississippi,
the officers, employees, students, and agents of UM from and against any and all
liability, loss, damage, action, claim or expense that results from or arises
out of actions or omissions of NEMUS and its Affiliates in the performance of
the License Agreement. As state agencies, UM are unable to indemnify NEMUS.
Insurance
NEMUS and its Affiliates will procure and maintain policies of insurance for
comprehensive general liability and products liability coverage in the larger
amount of $6.5 million per claim and $6.5 million in aggregate or that amount
deemed customary and appropriate in the pharmaceutical industry for the stage of
development.





________________________
1 Capitalized terms used in this Term Sheet will be defined in the License
Agreement.
 
3

--------------------------------------------------------------------------------

CONFIDENTIAL



 
Miscellaneous:
 
1.    Due to UM's status as state agencies, UM will not agree to: (a) allow the
License Agreement to be governed by another state's laws, (b) settle disputes by
arbitration, or (c) pay attorney's fees of NEMUS under any circumstances.
2.    NEMUS, Affiliates, and their employees, and agents will not use UM's name,
seal, logo, trademark, or service mark, or any adaptation of them, or the name,
mark, or logo of any representative or organization of UM in any way without the
prior written consent of UM in its sole discretion.
3.    The Know-How and Technical Information are provided on an "AS IS" basis,
and UM makes no representations, express or implied.
4.    Until execution of a final License Agreement acceptable to the parties
containing the above terms and conditions, this Term Sheet is a non-binding
expression of the intent of the parties. This Term Sheet is only a list of
proposed points that may or may not become part of an eventual contract. It is
not based on any agreement between the parties. It is not intended to impose any
obligation whatsoever on either party, including without limitation an
obligation to bargain in good faith or in any way other than at arms-length. The
parties do not intend to be bound by any agreement until both agree to and sign
a License Agreement, and neither party may reasonably rely on any promises
inconsistent with this paragraph.







4